PER CURIAM.
We reverse the trial court’s denial of Universal Printing Company’s motion for permission to file a third amended complaint as to counts I and II. Universal sought to assert that its insurer, U.S. Fire Insurance Company, waived its settlement defense. There is no “pertinent consideration” to support the court’s order denying Universal’s motion to amend. See Carib Ocean Shipping, Inc. v. Armas, 854 So.2d 234, 235-37 (Fla. 3d DCA 2003), and cases cited therein.1 Therefore, the trial court abused its discretion in refusing to permit such amendment. Accordingly, we are compelled to vacate the summary judgments on those counts. In addition, because the court granted summary judgment on count III on the same basis as *488counts I and II — breach of the cooperation clause, we vacate the judgment on that count.
Reversed and remanded.

. We note that Universal may prevail if it successfully proves that U.S. Fire waived the settlement defense despite Universal’s breach of the cooperation clause. See American Reliance Ins. Co. v. Perez, 712 So.2d 1211 (Fla. 3d DCA 1998).